Exhibit 10.42

CONFIDENTIAL TREATMENT

SOLAR WAFER SUPPLY AGREEMENT

This Solar Wafer Supply Agreement is entered into as of October 25, 2007, by and
between MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation with its
principal place of business at 501 Pearl Drive (City of O’Fallon), St. Peters,
Missouri 63376, United States of America, or its designated majority-owned
subsidiary (“MEMC”), and CONERGY AG, a German corporation with its principal
place of business at Anckelmannsplatz 1, 20537 Hamburg, Germany (“Conergy”) or
its designated majority-owned subsidiary. MEMC and Conergy together shall be
referred to as the “Parties” and individually as a “Party”.

RECITALS:

WHEREAS, MEMC is in the business of designing, developing, manufacturing,
marketing and selling wafers, and Conergy’s businesses include designing,
developing, manufacturing, marketing, selling and installing photovoltaic cells
and modules; and

WHEREAS, Conergy wishes to secure a supply of solar wafers and to purchase
quantities of solar wafers from MEMC, and MEMC wishes to provide a supply of
solar wafers and to sell quantities of solar wafers to Conergy.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, MEMC and
Conergy agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

(a) “Additional Wafer Supply” shall have the meaning set forth in Section 2.14.

(b) “Agreement” shall mean this Solar Wafer Supply Agreement, including all
Attachments and Exhibits hereto, as it may be amended, modified or supplemented
from time to time in accordance with its terms.

(c) “Business Day” shall mean any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in New York, New York
generally are closed for business.

(d) “Contract Year” shall mean a twelve (12) month period commencing on July 1
of a particular year and ending on June 30 of the following year. For example,
the first Contract Year under the Agreement shall be the twelve (12) month
period from July 1, 2008 to June 30, 2009 and the tenth Contract Year under the
Agreement shall be the twelve (12) month period from July 1, 2017 to June 30,
2018.

(e) “CSM” shall have the meaning set forth in Section 3.2.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(f) “Dollar”, “Dollars” or numbers preceded by the symbol “$” shall mean amounts
in United States Dollars.

(g) “Effective Date” shall mean July 1, 2008.

(h) “Force Majeure Event” shall have the meaning set forth in Section 2.11.

(i) “Governmental Authority” shall mean any federal, state, local or foreign
government or subdivision thereof, or any entity, body or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any federal, state, local or foreign government.

(j) “Incoterms 2000” shall have the meaning set forth in Section 2.5(a).

(k) “Indemnified Person” shall mean the Person or Persons entitled to, or
claiming a right to, indemnification under Article V.

(l) “Indemnifying Person” shall mean the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Article V.

(m) “Initial Term” shall have the meaning set forth in Section 4.1.

(n) “Interest” shall have the meaning set forth in Section 3.2.

(o) “Law” shall mean any law, statute, regulation, ordinance, rule, order,
decree or governmental requirement enacted, promulgated or imposed by any
Governmental Authority.

(p) “LC Bank” shall have the meaning set forth in Section 3.1(c).

(q) “Letter of Credit Amount” shall have the meaning set forth in Section
3.1(c).

(r) “Loss” or “Losses” shall mean any and all damages, fines, fees, Taxes,
penalties, deficiencies, losses (including lost profits or diminution in value)
and expenses, including interest, reasonable expenses of investigation, court
costs, reasonable fees and expenses of attorneys, accountants and other experts
or other expenses of litigation or other proceedings or of any claim, default or
assessment (such fees and expenses to include all fees and expenses, including
fees and expenses of attorneys, incurred in connection with (i) the
investigation or defense of any third party claims, (ii) asserting or disputing
any rights under this Agreement against any Party hereto or otherwise, or
(iii) settling any action or proceeding or threatened action or proceeding).

(s) “MEMC Competitor” shall mean any Person engaged in (i) the design,
development, manufacture, marketing or sale of silicon wafers for use in
semiconductors; or (ii) the design, development, manufacture, marketing or sale
of Multi Wafers or Mono Wafers for use in solar cells or (iii) the production of
polysilicon or polysilicon ingots.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(t) “Missed Delivery” or “Missed Deliveries” shall have the meaning set forth in
Section 2.2(f).

(u) “Mono Wafers” shall mean monocrystalline silicon wafers for use in solar
cells.

(v) “Multi Wafers” shall mean multi-crystalline silicon wafers for use in solar
cells.

(w) “Person” shall mean any natural person, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company or partnership,
trust, joint venture, union, association, Governmental Authority or other
entity.

(x) “Purchase Shortfall” shall have the meaning set forth in Section 2.2(a).

(y) “Refundable Capacity Reservation Deposit” shall have the meaning set forth
in Section 3.1.

(z) “Restricted Conergy Business” shall mean (i) the design, development,
manufacture, marketing or sale of Multi Wafers or Mono Wafers for use in solar
cells or (ii) the production of solar grade polysilicon or solar ingots.

(aa) “Restricted MEMC Business” shall mean the design, development, manufacture,
marketing or sale of photovoltaic cells and photovoltaic modules.

(bb) “Restrictive Conergy Covenants shall have the meaning set forth in
Section 2.12(b).

(cc) “Restrictive MEMC Covenants shall have the meaning set forth in
Section 2.13(b).

(dd) “Retained Refundable Capacity Reservation Deposit Amount” shall have the
meaning set forth in Section 3.1.

(ee) “Subsidiaries” shall mean any Person subject to control by either Party, or
any of their respective affiliates. The term “control” as used in the preceding
sentence means, with respect to a corporation, the right to exercise, directly
or indirectly, fifty percent (50%) or more of the voting rights attributable to
the shares of such corporation, or with respect to any Person other than a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person.

(ff) “Tax” or “Taxes” means all (i) federal, state, local, foreign and other
taxes, assessments, duties or similar charges of any kind whatsoever, including
all corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, property, net worth,
capital gains, transfer, stamp, documentary, social security, payroll,
environmental, alternative minimum, occupation, recapture and other taxes, and
including any interest, penalties and additions imposed with respect to such
amounts; and (ii) liability for the payment of any amounts as a result of an
express or implied obligation to indemnify any other Person with respect to the
payment of any amounts of the type described in clause (i).

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(gg) “Wafering Assets” shall have the meaning set forth in Section 2.12(a).

(hh) “Wafers” shall mean Multi Wafers and/or Mono Wafers.

(ii) “Yearly Minimum Quantity(ies)” shall have the meaning set forth in
Section 2.2(a).

(jj) “Yearly Target Quantity(ies)” shall have the meaning set forth in
Section 2.2(a).

ARTICLE II

SUPPLY OF WAFERS

2.1 Wafer Specifications. The Wafers to be supplied under this Agreement shall
meet the specifications as agreed to by the Parties as set forth in Attachment A
to this Agreement. MEMC shall maintain, in accordance with MEMC’s standard
procedures, accurate records and data for any quality testing done by or for
MEMC of any Wafers purchased by Conergy hereunder and shall make such records
and test data available to Conergy upon reasonable request. Any deviation,
modification, or change of such specifications can only be made, in writing, in
accordance with Section 2.8(a).

2.2 Quantity and Price.

(a) Target Purchase Quantities and Minimum Purchase Quantities. Each Contract
Year, as set forth below in this Section 2.2(a), Conergy agrees to purchase from
MEMC, over the course of the Contract Year, a target quantity of Wafers (such
yearly target purchase quantity commitments, measured in megawatts, the “Yearly
Target Quantity”), at the prices set forth on Attachment B hereto. Each Contract
Year, as set forth below in this Section 2.2(a), MEMC agrees to supply Conergy,
over the course of the Contract Year, with the Yearly Target Quantity per
Contract Year, at the prices set forth on Attachment B hereto, which Yearly
Target Quantity will not fall below the Yearly Minimum Quantities (as such term
is defined in Section 2.2(a)(i) below for Contract Years one through five and in
Section 2.2(a)(ii) below for Contract Years six through ten).

(i) For Contract Years one through five, the minimum quantities to be purchased
by Conergy (such quantities, the “Yearly Minimum Quantities”) shall be equal to
the greater of (A) [***]% of the Yearly Target Quantities set forth on
Attachment B hereto and (B) approximately [***]% of Conergy’s then current solar
wafer demand (measured in Watts), provided that MEMC can accommodate [***]% of
Conergy’s actual then current solar wafer demand (as part of and pursuant to the
rolling forecast process set forth in Section 2.2(e) hereof). For Contract Years
one through five, MEMC shall be obligated to supply Conergy quantities only up
to [***]% of the Yearly Target Quantities set forth on

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment B hereto for such Contract Years, unless MEMC has been given at least
three (3) years advance notice of Conergy’s request for quantities in excess of
[***]% of the Yearly Target Quantities in such years, and MEMC has agreed to
supply such increased quantities. In addition, for calendar 2008 only, MEMC has
agreed to consider providing potential upside volume to Conergy of [***], at the
prices set forth on Attachment B. MEMC will communicate its ability to supply
these potential upside volumes to Conergy on a quarterly basis during calendar
2008. These additional upside quantities are not included in the calculations
set forth on Attachment B, but will be included should the additional upside
quantities be committed by MEMC and Conergy agrees to accept such additional
volume. In the event that MEMC indicates to Conergy that MEMC intends to supply
such additional volume in 2008, and Conergy agrees to accept such volume, if
Wafer delivery has not yet commenced under this Agreement, then all remaining
unpaid Refundable Capacity Reservation Deposit amounts for the first Contract
Year under Section 3.1(a) hereof shall be paid to MEMC no less than five
(5) Business Days prior to the first shipment date for Wafers.

(ii) For Contract Years six through ten, no later than the first day of Contract
Year three (July 1, 2010), the Parties agree to commence a review to determine
the exact quantities to be purchased and supplied for Contract Years six through
ten. Notwithstanding the foregoing, for Contract Years six through ten, the
minimum quantities to be purchased by Conergy (again, for such Contract Years,
such quantities, the “Yearly Minimum Quantities”) shall be equal to the greater
of (A) [***]% of the Yearly Target Quantities set forth on Attachment B hereto
and (B) approximately [***]% of Conergy’s then current solar wafer demand
(measured in Watts); provided that MEMC can accommodate [***]% of Conergy’s
actual then current solar wafer demand (as part of and pursuant to the rolling
forecast process set forth in Section 2.2(e) hereof). For Contract Years six
through ten, Conergy shall be obligated to purchase the Yearly Minimum
Quantities for such Contract Years with the following exceptions:

(A) With three (3) years advance notice, Conergy may reduce its purchase
obligation to a quantity for any given Contract Year by up to [***] percent
([***]%) from the Yearly Minimum Quantity for that Contract Year;

(B) With two (2) years advance notice, Conergy may reduce its purchase
obligation to a quantity for any given Contract Year by up to [***] percent
([***]%) from the Yearly Minimum Quantity for that Contract Year;

(C) Once a reduced purchase obligation for a Contract Year has been communicated
to MEMC by Conergy, MEMC shall observe this reduced purchase obligation as the
maximum quantity to be delivered by MEMC for that Contract Year, which maximum
quantity cannot be exceeded without written consent from both Parties.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(iii) If Conergy demonstrates that its cell efficiency exceeds the measured
inherent efficiency of MEMC wafers on the same process by more than [***]
percent ([***]%), then Conergy may reduce the Yearly Minimum Quantity for a
particular Contract Year that Conergy is obligated to purchase under this
Agreement by a quantity equal to the result of the following formula.

[***]

whereby:

A shall be [***],

B shall be [***] and

C shall be [***].

(iv) The Yearly Minimum Quantities may also be reduced, for any Contract Year,
pursuant to and in accordance with the provisions of Section 2.2(f)(i)(A).

(b) Mix Between Multi Wafers and Mono Wafers. Attachment B sets forth the
aggregate yearly quantities of Multi Wafers and Mono Wafers to be supplied in
each Contract Year, and does not differentiate for the purpose of aggregate
yearly quantities between Multi Wafers and Mono Wafers. In the first three
Contract Years, the percentage mix between Multi Wafers and Mono Wafers supplied
shall be at MEMC’s discretion; provided, however, that in such first three
(3) Contract Years MEMC may choose not to supply any Mono Wafers. In Contract
Years four through ten, MEMC shall change the percentage mix between Multi
Wafers and Mono Wafers based on Conergy’s request; provided, however that (i) in
no event will MEMC be obligated to supply up to [***] percent ([***]%) of Wafers
in any Contract Year as Mono Wafers unless Conergy has given MEMC at least two
(2) years advance notice of such requested change in percentage mix between
Multi Wafers and Mono Wafers and MEMC can reasonably accommodate such requested
change in percentage mix between Multi Wafers and Mono Wafers; and (ii) in no
event will MEMC be obligated to supply up to [***] percent ([***]%) of Wafers in
any Contract Year as Mono Wafers unless Conergy has given MEMC at least three
(3) years advance notice of such requested change in percentage mix between
Multi Wafers and Mono Wafers and MEMC can reasonably accommodate such requested
change in percentage mix between Multi Wafers and Mono Wafers, unless a greater
percentage of Mono Wafers is requested by Conergy and agreed to by MEMC. Once
MEMC has committed to supply a specific percentage of Mono Wafers for a
particular period, that percentage shall then be MEMC’s minimum supply
obligation of Mono Wafers for that period. MEMC also agrees, if requested by
Conergy, to provide Conergy with specifications for other types of wafers (e.g.,
[***]) that MEMC could deliver for a future Contract Year, in each case with
prices to be negotiated by the Parties at such time.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(c) Prices. The prices set forth on Attachment B hereto are on a Dollar per Watt
basis. Attachment B also includes, for illustration purposes, the prices on a
per Wafer basis, which price per Wafer calculations are based on an indicative
average efficiency factor of [***]% for Multi Wafers and an indicative average
efficiency factor of [***]% for Mono Wafers. The Parties agree that the actual
average efficiency factor for both Multi Wafers and Mono Wafers experienced by
Conergy when using MEMC Wafers shall be used to calculate the price per Wafer,
subject to any adjustments mutually agreed by the Parties pursuant to the
procedures on Attachment B. These actual average efficiency factors shall be
subject to audit and/or verification as mutually agreed by the Parties. The
Parties agree that after an average efficiency factor for both Multi Wafers and
Mono Wafers is established, all prices per Multi Wafer or Mono Wafer calculated
using such average efficiency factor for the purposes of invoicing under
Section 2.4 hereof shall be based on such average efficiency factor until the
average efficiency factor is changed pursuant to the procedures on Attachment B.
The Parties also agree and acknowledge that as the average efficiency factor
increases, based on actual measurements by the mutually agreed method of
producing solar cells based on the Baseline Cell Process (as such term is
defined in Attachment B), the price per Wafer will increase (while the price per
Watt remains fixed) and the quantity of Wafers supplied will decrease (while
quantities of Watts remains fixed). All prices per Wafer set forth on Attachment
B hereto (for the purposes of invoicing under Section 2.4 hereof) shall be
updated for efficiency changes at least as frequently as is set forth on
Attachment B.

(d) Purchase Shortfalls. If Conergy purchases fewer Watts than the lesser of
(i) the Yearly Minimum Quantity, as calculated in accordance with Section 2.2(a)
or (ii) the amount of Watts tendered for delivery by MEMC during any Contract
Year, Conergy shall pay to MEMC via wire transfer of immediately available
funds, within ten (10) days after being invoiced therefor, the difference
between (A) the amount that would have been payable by Conergy during such
Contract Year if Conergy had purchased the lesser of (i) the Yearly Minimum
Quantity as calculated in accordance with Section 2.2(a) or (ii) the amount of
Watts tendered for delivery by MEMC during the entire Contract Year, and (B) the
amount payable by Conergy during such Contract Year for the actual volume of
Watts purchased by Conergy from MEMC based on the applicable price listed on
Attachment B hereto (such calculated amount, the “Purchase Shortfall”). The
Purchase Shortfall shall accrue interest at the rate of one and one-half percent
(1.5%) per month from the date of the invoice therefor, unless prohibited by
Law.

(e) Monthly Planning; Rolling Forecast. For planning purposes only, no later
than the third (3rd) Business Day of each calendar month, Conergy shall deliver
to MEMC a forecast of the quantities of Wafers that Conergy anticipates that it
will order from MEMC over the subsequent rolling twelve (12) months. Such
rolling forecasts are for capacity planning purposes only, and such estimated
amounts in the rolling forecasts shall have no effect on Conergy’s obligation to
purchase some or all of Conergy’s Yearly Minimum Quantity for any Contract Year
or MEMC’s obligation to deliver the indicated quantities, unless such quantity
is confirmed pursuant to the procedures of Section 2.3.

(f) Missed Deliveries. If, in a Contract Year, MEMC fails to deliver in the
first three Contract Years [***] percent ([***]%) or more of the Yearly Minimum
Quantities of Wafers, or in the fourth Contract Year [***] percent ([***]%) or
more

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

of the Yearly Minimum Quantity of Wafers, or in the fifth Contract Year [***]
percent ([***]%) or more of the Yearly Minimum Quantity of Wafers, or in any of
the sixth through tenth Contract Years [***] percent ([***]%) or more of the
Yearly Minimum Quantity of Wafers, MEMC would be required to deliver pursuant to
the provisions of Section 2.2(a) (a “Missed Delivery”), and such Missed
Deliveries continue uncured by the end of such Contract Year, then the following
provisions shall apply:

(i) MEMC shall have the right to try to “make up” Missed Deliveries for any
Contract Year (the “Missed Delivery Year”) through the end of the Contract Year
that immediately follows the Missed Delivery Year (the “Make up Year”). The
Wafer price for such Missed Deliveries shall be the Wafer price at the time of
shipment of such Missed Deliveries. If MEMC fails to make up the Missed
Deliveries prior to the end of the Make Up Year, then:

(A) Conergy shall have the right, but not the obligation, which right must be
exercised by Conergy, in writing (and if not so exercised, shall be
automatically waived for such Contract Year, and only such Contract Year), no
later than five (5) Business Days after the end of the Make Up Year, to reduce
the Yearly Minimum Quantity for that actual Contract Year by an amount equal to
one-half ( 1/2) of the Missed Deliveries of the Missed Delivery Year that were
not made up for in the Make Up Year (taking into account the actual deliveries
made by MEMC in the Make Up Year intended as make up deliveries for the relevant
Missed Delivery Year); and

(B) If Conergy chooses to reduce its Yearly Minimum Quantity for such next
following Contract Year pursuant to the provisions of Section 2.2(f)(i)(A), then
a corresponding reduction in the Letter of Credit Amount shall be made pursuant
to the provisions of Section 3.1(c).

(C) If Conergy chooses to reduce its Yearly Minimum Quantity for such next
following Contract Year pursuant to the provisions of Section 2.2(f)(i)(A), then
MEMC shall also be required to credit a pro-rata portion of the Retained
Refundable Capacity Reservation Deposit Amount in the subsequent Contract Year.

(g) Missed Deliveries in Contract Years One through Three. In addition to the
provisions of Section 2.2(f), only for Contract Years one, two and three, if
MEMC is unable to deliver the Yearly Minimum Quantities pursuant to the
provisions of Section 2.2(a), for those three (3) Contract Years the following
provisions shall also apply. If in any of the first three Contract Years MEMC’s
actual deliveries against committed purchase orders (pursuant to MEMC’s standard
Order Acknowledgement procedures in accordance with Section 2.2(f)(i) hereof)
are lower than such committed quantities (such delivery failure, a “Wafer
Delivery Miss”), then MEMC shall be required to offer Conergy the option of
purchasing polysilicon from MEMC in an amount up to the Wafer Delivery
Miss (with amounts of Wafers (Watts) converted to kilograms of polysilicon at
MEMC’s

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

experienced conversion rate for the prior three (3) months) at the prices set
forth on Attachment D. The offer of any polysilicon pursuant to these provisions
shall be made no later than ten (10) days after the applicable measurement
period, with a reasonable delivery schedule for polysilicon to be agreed to by
the Parties within five (5) Business Days thereafter. MEMC agrees to use
commercially reasonable best efforts to delivery polysilicon as quickly as
possible in the event that MEMC is required to deliver polysilicon hereunder. If
Conergy actually purchases polysilicon pursuant to the provisions of this
Section 2.2(g), the decision to “count” such polysilicon sales against any
requirement to deliver Wafers or to makeup missed Wafer sales for the Contract
Year shall be at MEMC’s discretion. If MEMC decides that such delivered
polysilicon will be counted for purposes of fulfilling MEMC’s Wafer delivery
obligation under Section 2.2(a) hereof for the current Contract Year, then no
changes will be made to the subsequent Contract Year’s Yearly Minimum Quantity,
Letter of Credit or Refundable Capacity Reservation Deposit under Section 2.2(a)
hereof.

2.3 Purchase Orders and Order Acknowledgements. Conergy will issue a written
purchase order to MEMC through email, fax or internationally recognized carrier
on at least a monthly basis. Such purchase orders shall contain the requested
delivery dates. All such purchase orders shall be subject to the terms and
conditions set forth in this Agreement. MEMC shall, within five (5) Business
Days after it receives any such purchase order, respond to such Conergy purchase
orders with a written MEMC Order Acknowledgement, which MEMC Order
Acknowledgement will set forth those requested Conergy quantities for which MEMC
can then confirm a quantity (which quantity may be a partial quantity of the
Conergy purchase order) and an estimated shipment calendar week. MEMC Order
Acknowledgements shall reference the applicable Conergy purchase order. Until
such time as MEMC has provided Conergy with an MEMC Order Acknowledgement for
all Wafers requested on a Conergy purchase order, such purchase order shall not
be deemed accepted by MEMC for the full amount of Wafers, but shall only be
deemed accepted by MEMC for that amount of Wafers for which a confirmed quantity
and shipment week has been provided. At all times during the term of this
Agreement, unless otherwise mutually agreed by the parties, Conergy shall have
provided MEMC with binding purchase orders requesting shipments of Wafers over
at least the next ninety (90) days. Unless expressly agreed in writing by MEMC
and Conergy, no additional or different terms or conditions contained in any
quotation, sales order, acknowledgement form, purchase order or other
communication from MEMC or Conergy shall be binding upon MEMC or Conergy, and
each Party hereby objects to any such additional or different terms or
conditions. To the extent there is any conflict among the terms and conditions
of this Agreement, any Conergy purchase order and any MEMC Order
Acknowledgement, the terms of this Agreement shall apply.

2.4 MEMC Invoices. MEMC invoices shall reference the applicable Conergy purchase
order and shall be submitted for payment by MEMC to the Conergy accounts payable
address specified in writing from time to time by Conergy. To the extent there
is any conflict between the terms and conditions of this Agreement and of any
such invoice, the terms of this Agreement shall apply. All prices in the
invoices shall be based on the then-current price for each Wafer, calculated in
accordance with the provisions set forth on Attachment B, on the date of
confirm.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

2.5 Terms of Sale; Shipment Terms.

(a) Terms of Sale. All sales of Wafers hereunder shall be made Ex Works
(Incoterms 2000: EXW) MEMC’s designated location. “Incoterms 2000” means the
version of “Incoterms” adopted by the International Chamber of Commerce
effective January 1, 2000, including all amendments thereof, but excluding any
amendments thereof specifically agreed to by the Parties as not being applicable
to this Agreement.

(b) Shipment Date. Per Section 2.3 above, the scheduled shipment date for Wafers
will be specified by MEMC in the MEMC Order Acknowledgment.

(c) Shipment Instructions. Conergy shall furnish written shipping instructions
to MEMC from time to time, and such shipping instructions, if different from the
last shipping instructions provided by Conergy to MEMC, shall take effect no
earlier than ten (10) Business Days after receipt of such written instructions
by MEMC. MEMC shall pack and ship Wafers in accordance with then-current
industry standards and practice.

(d) Shipment Date Change Requests. Conergy may request to delay or pull in
shipment of an individual delivery or any part thereof upon written notice to
MEMC, subject to the following conditions:

(i) Unless agreed to by MEMC, the shipment date change request notice must be
received by MEMC at least ninety (90) days prior to the scheduled shipment date;
and

(ii) If the shipment date change request notice is a delay request (a push out
of requested delivery date), Conergy must commit to nonetheless purchase the
delayed Wafers no later than the end of the Contract Year in which such shipment
was originally scheduled by MEMC; and

(iii) MEMC must agree to such request in writing; and

(iv) In the event of an accepted shipment date change request, Conergy shall
accept delivery of and pay for Wafers already manufactured or in the process of
manufacture for such accepted purchase order at the time the shipment date
change request notice is received by MEMC.

(e) In no event shall delay of any shipment or any part thereof as requested by
Conergy pursuant to Section 2.5(d) affect, in any way, Conergy’s obligation to
purchase some or all of Conergy’s Yearly Minimum Quantity for any Contract Year,
unless the provisions of Section 2.2(a) hereof would otherwise require a change
to Conergy’s Yearly Minimum Quantities for that Contract Year or a subsequent
Contract Year.

2.6 Title and Risk of Loss. Title to and risk of loss of Wafers shall pass to
Conergy pursuant to and consistent with the Incoterms 2000 term of sale of Ex
Works MEMC’s designated location.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

2.7 Payment Terms; Delivery Terms; Freight Terms.

(a) MEMC shall issue an invoice to Conergy for each shipment of Wafers. All
invoices will be in Dollars. Payment of invoices by Conergy shall be in Dollars,
by wire transfer, check or by other means mutually agreed on by the Parties.
Payment is due thirty (30) days from the date of the invoice. MEMC reserves the
right to assess a late payment charge of one and one-half percent (1.5%) per
month on the unpaid balance of any past due amount, unless prohibited by Law. If
Conergy fails to pay the purchase price when due for any shipment, MEMC may, but
need not, require receipt of payment in full prior to manufacturing the balance
of any outstanding or subsequent order. Payment of sums due from Conergy shall
be made upon terms set forth above. MEMC may recover for each delivery hereunder
as a separate transaction, without reference to any other delivery. If Conergy
has been failing to pay the purchase price when due for one or more shipments,
and MEMC reasonably concludes that Conergy is in unsound financial condition and
has notified Conergy of such conclusion, and the Parties have then negotiated in
good faith for at least ten (10) Business Days to remedy such conclusion, or if
Conergy is in default with respect to any of the material terms and conditions
of this or any other agreement with MEMC, MEMC shall forthwith have the right to
demand cash payment in advance or additional financial assurance until such time
as said credit has been reestablished or default cured to MEMC’s satisfaction.
If Conergy fails to pay the purchase price when due for any shipment, MEMC may
also, but need not, (i) immediately offset any late payments against the
Refundable Capacity Reservation Deposit and/or the Letter of Credit required by
Section 3.1(c) and (ii) prior to any further shipments of Wafers, require that
Conergy replenish the Refundable Capacity Reservation Deposit and/or the Letter
of Credit required by Section 3.1(c) in accordance with the terms of this
Agreement.

(b) All prices are based on Ex Works MEMC’s designated location. Conergy shall
pay all transportation charges on a freight collect basis. Any Taxes, levies or
assessments (including related interest and penalties) imposed, levied, assessed
or arising by virtue of this Agreement other than Taxes based upon the net
income of MEMC shall be the liability and responsibility of Conergy. If any
charges are exempt from sales or use Tax liability, Conergy must provide MEMC
with evidence of tax exemption acceptable to the relevant taxing authority.

2.8 Annual Technology Reviews; Quality Considerations.

(a) Annual Technology Reviews. Both MEMC and Conergy agree that, starting no
later than July 1, 2008, the Parties will conduct, at least annually, a review
of the technology evolution for Wafers, polysilicon and solar cells. The
implementation of any output from such technology reviews as it relates to
Wafers, Wafer manufacturing or polysilicon manufacturing shall be made by mutual
agreement. The Parties also agree and acknowledge that continuous improvement
efforts to Wafers and Wafer specifications (set forth in Attachment A hereto)
will be made by MEMC, and Conergy will cooperate with MEMC to accommodate
reasonable changes to such specifications, such as changes in Wafer thickness
within industry norms (e.g., Conergy may need to make reasonable changes in its
cell production processes, such as improved handling processes, to account

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

for thinner Wafers). Similarly, Conergy may also request changes to Wafer
specifications, such as Wafer dimensions, with appropriate notice. MEMC will
make reasonable efforts to accommodate these requests.

(b) Quality Considerations. The parties acknowledge that there are certain Wafer
quality characteristics that, by their nature, may fall outside of the agreed
upon specifications set forth in Attachment A hereto, but still may affect
product performance at the cell level or module level (i.e., the Wafers meet all
specifications, but still cause significant deviation in performance or in
Conergy’s production line). For those Wafer quality characteristics that are
part of the agreed upon specifications set forth in Attachment A, Section 2.9
addresses these issues. For those Wafer quality characteristics that are not
part of the agreed upon specifications, and such characteristics appear to cause
significant deviation in Wafer performance or in Conergy’s production line, the
parties will jointly agree to address such non-specification Wafer quality
characteristics on a continuous improvement basis after joint analysis of Wafer
characteristics can be correlated to any such issues (e.g., the Parties will
work together to ensure that the Wafer breakage rate is within industry norms,
assuming that Conergy’s processes (including handling) fall within industry
norms), provided that such meetings or working together shall not be deemed to
be a waiver of any rights Conergy may have under this Agreement.

2.9 Representations and Warranties. MEMC represents and warrants that the Wafers
delivered to Conergy under this Agreement shall meet the specifications set
forth in Attachment A hereto. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE,
MEMC MAKES NO OTHER WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, OF
FITNESS OF THE WAFERS FOR PARTICULAR USE OR OTHERWISE, INCLUDING WITHOUT
LIMITATION, WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.

2.10 Limitation of Liability.

(a) Limitation. MEMC’s total liability, and Conergy’s exclusive remedy, for any
and all Losses and damages, arising out of any cause whatsoever under any theory
of contract, tort, strict liability, or other legal or equitable theory,
including under a breach of representations and warranties made under
Section 2.9 hereof, shall be limited solely to Conergy’s actual direct damages
directly caused by the failure of the Wafers to meet the specifications set
forth in Attachment A hereto; provided, however, that such actual direct damages
may not exceed the purchase price of the Wafers that caused the damages, or, at
MEMC’s option, the repair or replacement of such Wafers; and provided further
that in order to recover for the failure of the Wafers to meet the
specifications set forth in Attachment A hereto, Conergy shall be required to
prove that such Wafers do not meet such specifications. In no event shall MEMC
be liable for lost profits, special, incidental, consequential or punitive
damages. MEMC shall not be liable for, and Conergy assumes liability for, all
personal injury and property damage connected with the handling, transportation,
possession, processing, further manufacture, other use or resale of the Wafers,
whether the Wafers are used alone or in combination with any other material.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(b) Technical Advice. If MEMC furnishes technical or other advice to Conergy,
whether or not at Conergy’s request, with respect to processing, further
manufacture, other use or resale of the Wafers, MEMC shall not be liable for,
and Conergy assumes all risk of, such advice and the results thereof, if such
advice is followed by Conergy. Similarly, if MEMC offers technical or other
advice to Conergy, whether or not at Conergy’s request, with respect to
processing, further manufacture, other use or resale of the Wafers, and Conergy
declines to follow such advice, MEMC shall not be liable for, and Conergy
assumes all risk of, such declination of advice and the results thereof.

2.11 Force Majeure.

(a) MEMC shall not be liable for any delay or failure to perform due to any
cause or condition beyond its reasonable control, whether foreseeable or not,
including, without limitation, Acts of God, war, riot, fire, explosion,
accident, flood or sabotage; lack of adequate fuel, power or raw materials,
labor, containers or transportation facilities; compliance with governmental
requests, Laws, regulations, orders, action or national defense requirements;
embargoes or acts of civil or military authorities; theft, breakage or failure
of machinery or apparatus; or in the event of labor trouble, strike, lockout or
injunction (provided that MEMC shall not be required to settle a labor dispute
against its own best judgment) (all of such events, a “Force Majeure Event”).
MEMC shall give prompt written notice to Conergy of any such Force Majeure Event
and any associated delivery changes.

(b) If a Force Majeure Event occurs, MEMC shall not be responsible for any
damage, increased costs, or Losses which Conergy may sustain by reason of such
failure of performance, but this Agreement shall not be regarded as terminated
or frustrated as a result such failure of performance. If a Force Majeure Event
occurs, MEMC shall take appropriate means to minimize or remove the effects of
the Force Majeure Event and, within the shortest practicable time, attempt to
resume performance of its obligations under this Agreement affected by the Force
Majeure Event, except as may be permitted by Section 2.11(c).

(c) If MEMC has suffered a Force Majeure Event and is unable to perform
substantially all of its obligations under this Agreement for eighteen
(18) months or more after suspension of its performance after the occurrence of
a Force Majeure Event, then Conergy and MEMC may mutually terminate this
Agreement if the Parties mutually agree to terminate. Notwithstanding anything
in this Agreement to the contrary, in no event shall the occurrence of a Force
Majeure Event hereunder excuse either Party from its obligations to pay to the
other Party any sums accrued or due hereunder to such other Party.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

2.12 Noncompete in Favor of MEMC.

(a) Conergy understands that MEMC shall be entitled to protect and preserve the
going concern value of its business to the extent permitted by Law and that MEMC
would not have entered into this Agreement absent the provisions of this
Section 2.12. Therefore, during the Initial Term (and any extensions of the
Initial Term pursuant to Section 4.1 hereof), except as may be agreed to in
writing by MEMC in advance of engaging in any activities, Conergy shall not, and
shall cause each of its affiliates and Subsidiaries to not, directly or
indirectly, engage in any Restricted Conergy Business anywhere in the world
including (A) owning any interest in, managing, operating, controlling or
participating in any Person which owns or operates a Restricted Conergy
Business, (B) soliciting any customer or prospective customer of MEMC anywhere
in the world to purchase any products or services which compete with those
provided by MEMC and (C) assisting any Person in any way to do, or attempt to
do, anything prohibited above; provided, however, that the ownership by Conergy
as of the date of this Agreement of the existing installed and ordered [***]
wire saws and related downstream wafering equipment [***] shall be permitted.

(b) If, at the time of enforcement of the covenants contained in this
Section 2.12 (the “Restrictive Conergy Covenants”), a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. Upon advice of legal counsel, Conergy has determined and
hereby acknowledges that the Restrictive Conergy Covenants are reasonable in
terms of duration, scope and area restrictions. Conergy acknowledges that both
MEMC and Conergy have been doing business throughout the world.

(c) If Conergy or any of its affiliates or Subsidiaries breaches, or threatens
to commit a breach of, any of the Restrictive Conergy Covenants, MEMC shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to MEMC
at law or in equity:

(i) the right and remedy to have the Restrictive Conergy Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Conergy Covenants would cause
irreparable injury to MEMC and that money damages would not provide an adequate
remedy to MEMC; and

(ii) the right and remedy to require such Person to account for and pay over to
MEMC any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive Conergy Covenants; and

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(iii) the right and remedy to cease deliveries of Wafers hereunder until the
breach of any of the Restrictive Conergy Covenants is cured.

2.13 Noncompete in Favor of Conergy.

(a) MEMC understands that Conergy shall be entitled to protect and preserve the
going concern value of its business to the extent permitted by Law and that
Conergy would not have entered into this Agreement absent the provisions of this
Section 2.13. Therefore, during the Initial Term (and any extensions of the
Initial Term pursuant to Section 4.1 hereof), except as may be agreed to in
writing by Conergy in advance of engaging in any activities, MEMC shall not, and
shall cause each of its affiliates and Subsidiaries to not, directly or
indirectly, engage in any Restricted MEMC Business anywhere in the world
including (A) owning any interest in, managing, operating, controlling or
participating in any Person which owns or operates a Restricted MEMC Business,
(B) soliciting any customer or prospective customer of Conergy anywhere in the
world to purchase any products or services which compete with those provided by
Conergy and (C) assisting any Person in any way to do, or attempt to do,
anything prohibited above; provided, however, that the ownership by MEMC of up
to a [***] percent ([***]%) interest in any Person in a Restricted MEMC Business
shall be permitted.

(b) If, at the time of enforcement of the covenants contained in this
Section 2.13 (the “Restrictive MEMC Covenants”), a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by Law. Upon advice of legal counsel, MEMC has determined and
hereby acknowledges that the Restrictive MEMC Covenants are reasonable in terms
of duration, scope and area restrictions. MEMC acknowledges that both Conergy
and MEMC have been doing business throughout the world.

(c) If MEMC or any of its affiliates or Subsidiaries breaches, or threatens to
commit a breach of, any of the Restrictive MEMC Covenants, Conergy shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Conergy at law or in equity:

(i) the right and remedy to have the Restrictive MEMC Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive MEMC Covenants would cause irreparable
injury to Conergy and that money damages would not provide an adequate remedy to
Conergy and

(ii) the right and remedy to require such Person to account for and pay over to
Conergy any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive MEMC Covenants.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

2.14 Preferred Vendor. The quantities of Wafers to be supplied by MEMC hereunder
assume that in any Contract Year such amount of Wafers will be approximately
[***]% of Conergy’s then current solar wafer demand, and the Yearly Target
Quantities of Wafers set forth in Attachment B, as modified by Section 2.2(a),
reflect this mutual intention of the parties. In addition, MEMC shall be
considered as a preferred vendor and shall have an annual right of first refusal
(but not an obligation, unless MEMC would be so obligated pursuant to
Section 2.2(a) hereof) to negotiate with Conergy to supply Conergy with
additional Wafers, in excess of [***] percent ([***]%) of Conergy’s then current
demand for Wafers (such potential amount, the “Additional Wafer Supply”). The
price per watt for such Additional Wafer Supply shall be negotiated by the
parties. If the parties are unable to reach agreement on price and quantity for
such Additional Wafer Supply by May 1 for the ensuing Contract Year commencing
on July 1, Conergy may buy such Additional Wafer Supply from other suppliers.
Such Additional Wafer Supply, if supplied by MEMC, shall not be added to the
Yearly Minimum Quantity for the then current Contract Year or any Contract Year
thereafter unless the parties expressly agree.

ARTICLE III

REFUNDABLE CAPACITY RESERVATION DEPOSIT AND LETTER OF CREDIT;

EXECUTION OF ADDITIONAL AGREEMENTS

3.1 Refundable Capacity Reservation Deposit. To induce MEMC to invest in
additional polysilicon production and wafer manufacturing capacity, Conergy
agrees to pay to MEMC, per the schedule set forth on Attachment C hereto, the
amount of $1,005.5 million (the “Refundable Capacity Reservation Deposit”), as a
means of securing Conergy’s obligations to MEMC, which Refundable Capacity
Reservation Deposit shall be repaid by MEMC, without interest, up to the amount
of $965.3 million (96% of the aggregate Refundable Capacity Reservation Deposit
amount, such retained amount of $40.2 million, the “Retained Refundable Capacity
Reservation Deposit Amount”), according to the repayment schedule set forth on
Attachment C hereto, unless Conergy has not purchased the Yearly Minimum
Quantities in any Contract Year under the “take or pay” provisions of
Section 2.2(a) hereof, in which case MEMC may choose to offset pursuant to this
Article III any payments required from Conergy under Section 2.2(a) hereof
against MEMC’s obligation to repay the Refundable Capacity Reservation Deposit.

(a) In any Contract Year when Conergy is required to pay MEMC a portion of the
Refundable Capacity Reservation Deposit per the schedule set forth on Attachment
C, payment by Conergy to MEMC shall be made, in full, no later than the fifth
Business Day of the applicable Contract Year; provided, however, that Conergy
shall be entitled to request MEMC to calculate the difference between the amount
of the Refundable Capacity Reservation Deposit repayable by MEMC pursuant to
Section 3.1(b) and the amount of the Refundable Capacity Reservation Deposit
payable by Conergy in any Contract Year, and Conergy shall pay such difference
to MEMC no later than the fifth Business Day of the applicable Contract Year. In
connection with the Refundable Capacity Reservation Deposit amount to be paid by
Conergy to MEMC for the first Contract Year, twenty five

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

percent (25%) of the Refundable Capacity Reservation Deposit amount to be paid
by Conergy to MEMC for that first Contract Year shall be paid to MEMC no later
than six (6) months prior to first delivery of Wafers hereunder (which payment
date is anticipated to be no later than January 2, 2008) and the remaining
seventy five percent (75%) of the Refundable Capacity Reservation Deposit amount
to be paid by Conergy to MEMC for that first Contract Year shall be paid to MEMC
no later than five (5) Business Days prior to first delivery of Wafers
hereunder.

(b) In any Contract Year when MEMC is required to repay a portion of the
Refundable Capacity Reservation Deposit to Conergy per the schedule set forth on
Attachment C, payment by MEMC to Conergy shall be made, in full, no later than
the fifth Business Day of the applicable Contract Year; provided, however, that
if in any Contract Year there is a Purchase Shortfall that has not been paid by
Conergy via wire transfer to MEMC in accordance with the provisions of
Section 2.2(d) hereof, MEMC shall not be required to repay that portion of the
Refundable Capacity Reservation Deposit up to the Purchase Shortfall in the next
Contract Year, but instead MEMC may retain the amount of the Refundable Capacity
Reservation Deposit up to the Purchase Shortfall (including the amount of any
interest accrued on the Purchase Shortfall in accordance with Section 2.2(d)
hereof, until the date that MEMC actually transfers or retains such amount); and
provided further, that if in any Contract Year there is a Purchase Shortfall (or
an aggregate Purchase Shortfall from more than one Contract Year) that has not
been paid by Conergy to MEMC in excess of the amount of any Refundable Capacity
Reservation Deposit not yet repaid by MEMC, MEMC may withhold repayment in any
future Contract Years of the Refundable Capacity Reservation Deposit up to the
amount of the aggregate unpaid Purchase Shortfall. If the aggregate unpaid
Purchase Shortfall(s) exceed the remaining Refundable Capacity Reservation
Deposit not yet repaid by MEMC, MEMC shall have any and all remedies available
to it to recover from Conergy immediately the amount of any aggregate unpaid
Purchase Shortfall, including drawing on the Letter of Credit pursuant to the
provisions of Section 3.1(c).

(c) The Parties have also agreed that the amount of the Refundable Capacity
Reservation Deposit outstanding in any Contract Year is less than the
appropriate amount of security to be held by MEMC in order to ensure payment for
Conergy’s “take or pay” obligations under Section 2.2(a) hereof. Accordingly,
the Parties have agreed that Conergy will be required to deliver to MEMC, no
later than the seventh Business Day of each Contract Year, an irrevocable Letter
of Credit drawn on a bank that is requested by Conergy and approved by MEMC (the
“LC Bank”), in an amount equal to the Required Letter of Credit Amount for such
Contract Year as is set forth on Attachment C (the “Letter of Credit Amount”),
and that expires on the eighth Business Day of the subsequent Contract Year.
Conergy may, in its discretion, use quarterly or half-year revolving Letters of
Credit to cover the full Letter of Credit Amount during any respective Contract
Year; provided, however, that in no event shall there ever be a gap in coverage
(i.e., a Letter of Credit will not be permitted to expire before a replacement
Letter of Credit is put in place). MEMC’s right to unilaterally draw on the
Letter of Credit (after exhaustion of the Refundable Capacity Reservation
Deposit amount then held by MEMC) shall be substantially similar to those rights
set forth in Section 3.1(b) above. The Letter of Credit Amount set forth on
Attachment C for each Contract Year was calculated as follows:

(i) In Contract Year one, the Letter of Credit Amount shall be equal to twelve
(12) months of MEMC’s revenue under this Agreement, based on the Yearly Target
Quantity of Wafers for that Contract Year at the pricing for that Contract Year
(assuming all Multi Wafers), less the cumulative net amount of the Refundable
Capacity Reservation Deposit then held by MEMC;

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(ii) In Contract Year two, the Letter of Credit Amount shall be equal to nine
(9) months of MEMC’s revenue under this Agreement, based on the Yearly Target
Quantity of Wafers for that Contract Year at the pricing for that Contract Year
(assuming all Multi Wafers), less the cumulative net amount of the Refundable
Capacity Reservation Deposit then held by MEMC; and

(iii) In Contract Year three through Contract Year ten, the Letter of Credit
Amount shall be equal to six (6) months of MEMC’s revenue under this Agreement,
based on the Yearly Target Quantity of Wafers for that Contract Year at the
pricing for that Contract Year (assuming a split between Multi Wafers and Mono
Wafers of [***]%/[***]%, respectively), less the cumulative net amount of the
Refundable Capacity Reservation Deposit then held by MEMC.

(iv) In any Contract Year for which the Yearly Target Quantity is adjusted
upward or downward pursuant to the provisions of Section 2.2(a) or
Section 2.2(f)(i)(A), the Letter of Credit Amount will also be adjusted upward
or downward consistent with the provisions of this Section 3.1(c).

3.2 Interest in Conergy Subsidiary. In connection with this Agreement, Conergy
and MEMC agree that MEMC shall also be entitled to receive from Conergy, within
thirty (30) Business Days after the date that is five (5) years after the
Effective Date, a payment equal to five percent (5%) of the increase in value
(starting as of the Effective Date and ending on the date that is five (5) years
after the Effective Date) of Conergy Solarmodule GmbH & Co. KG (“CSM”) due to
MEMC’s contributions under this Agreement (such interest, the “Interest”). The
value of the Interest shall be paid to MEMC at such time by Conergy, in cash or
in freely salable and tradable shares of stock of Conergy, at Conergy’s
discretion. The valuation of the Interest shall be determined by an appraisal
performed by an independent “Big Four” accounting firm (to be mutually agreed by
the Parties at the time of the appraisal). The Parties shall negotiate and
execute a detailed agreement outlining the valuation method and related matters
within [***] of the date of this Agreement. In case the Parties cannot reach
such a detailed agreement, one of the independent “Big Four” accounting firms
that is not the auditor for either Party shall make the valuation determination.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

ARTICLE IV

TERM AND TERMINATION

4.1 Term. The Term of this Agreement shall commence on the Effective Date and
shall expire ten (10) years following the Effective Date (the “Initial Term”).
No less than twelve (12) months prior to the expiration of the Initial Term, the
Parties agree to negotiate in good faith to extend the Initial Term of the
Agreement, with such negotiations intended to address price, quantity (including
minimum quantities) and length of any extension term. In no event shall this
Agreement be extended beyond the Initial Term unless the Parties expressly agree
on all material terms of such extension.

4.2 Termination by Either Party. Either Party to this Agreement may terminate
this Agreement by written notice to the other Party if, and only if, such other
Party (a) becomes insolvent, (b) makes a general assignment for the benefit of
creditors, (c) suffers or permits the appointment of a receiver for its business
or assets, (d) becomes subject as the debtor to any proceeding under any
bankruptcy or insolvency Law, whether domestic or foreign, and such proceeding
is not dismissed with prejudice within sixty (60) days after filing, or
(e) commences liquidation or dissolution proceedings, voluntarily or otherwise.
In addition, if a Force Majeure Event has occurred, and the Parties have
mutually agreed to terminate this Agreement pursuant to the provisions of
Section 2.11(c), this Agreement shall be so terminated on the date the Parties
have agreed shall be the termination date.

4.3 Termination by MEMC.

(a) In the event that Conergy has failed to pay a Purchase Shortfall to MEMC
within five (5) Business Days of being notified thereof, and the amount of the
unpaid Purchase Shortfall is greater than the amount of the Refundable Capacity
Reservation Deposit and Letter of Credit then held by MEMC, then MEMC shall have
the right, upon at least ten (10) Business Days prior written notice to Conergy
in accordance with the notice provisions of Section 7.4, to immediately
terminate this Agreement if:

(i) Conergy has not paid to MEMC, in immediately available funds, the amount of
the unpaid Purchase Shortfall (after MEMC shall have retained the Refundable
Capacity Reservation Deposit and drawn on the Letter of Credit) no later than
the ninth (9th) Business Day after receiving such written notice; and

(ii) Conergy has not replenished the Refundable Capacity Reservation Deposit to
be held by MEMC (after MEMC has retained the Refundable Capacity Reservation
Deposit) by wiring MEMC, in immediately available funds, the amount of the
Refundable Capacity Reservation Deposit as would be required for such Contract
Year by Attachment B (taking into account the provisions of Section 2.2(a),
Section 2.2(f) and Section 3.1(c) hereof) and replaced the Letter of Credit with
a new Letter of Credit in the amount of the Letter of Credit Amount required for
such Contract Year by Attachment B (taking into account the provisions of
Section 2.2(a), Section 2.2(f) and Section 3.1(c) hereof) no later than the
ninth (9th) Business Day after receiving such written notice.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

4.4 Termination by Conergy.

(a) In the event that MEMC has failed to deliver the Yearly Minimum Quantities
as would be required to be delivered pursuant to the provisions of
Section 2.2(a) hereof (taking into account the provisions, including the
recovery provisions, of Section 2.2(f)(i) hereof) for three (3) consecutive
Contract Years, then, no later than thirty (30) days after the end of such third
consecutive Contract Year, Conergy may provide written notice to MEMC that
Conergy intends to immediately terminate this Agreement. Such termination will
take effect five (5) Business Days thereafter if the breach is not cured (in
which case delivery shall be made for such deliveries only DDP Incoterms 2000
Conergy’s designated location) by MEMC within such five (5) Business Day period;
provided, however, that Conergy shall be required to accept delivery of and pay
for Wafers already manufactured or in the process of manufacture for any
accepted purchase orders at the time the termination notice pursuant to this
Section 4.4(a) is received by MEMC in accordance with the notice provisions of
Section 7.4.

(b) If Conergy would have the right to terminate this Agreement pursuant to
Section 4.4(a), but Conergy does not provide written notice of such intent to
terminate to MEMC within the prescribed time frames of Section 4.4(a), then
Conergy may not terminate this Agreement pursuant to Section 4.4(a) for that
entire Contract Year, and will be deemed to have waived such right to terminate
this Agreement pursuant to Section 4.4(a) for that three (3) Contract Year
period of missed deliveries. In such event, Conergy can still “count” the two
most recent Contract Years of missed deliveries of Wafers (as would be required
to be delivered by MEMC pursuant to the provisions of Section 2.2(a) hereof
(taking into account the recovery provisions of Section 2.2(f)(i) hereof)) for
the purposes of determining whether, at the end of the subsequent Contract Year,
a new right to terminate this Agreement pursuant to Section 4.4(a) has been
triggered. In such case, the provisions of both Section 4.4(a) and this
Section 4.4(b) shall again apply.

4.5 Effect of Termination. Upon termination or expiration of this Agreement, the
Parties’ obligations hereunder shall terminate. Notwithstanding the foregoing,
the provisions of Section 2.2, Section 2.10, Article V and Article VI are of a
continuing nature and shall survive termination of this Agreement for any
reason. No such termination shall relieve any Party from liability for any prior
or subsequent breach of this Agreement. If the termination was validly made by
Conergy pursuant to Section 4.2 or Section 4.4(a), MEMC shall return to Conergy
the balance of Refundable Capacity Reservation Deposit and pro rated for each
Missed Delivery the Retained Refundable Capacity Reservation Deposit Amount of
the previous years within sixty (60) days of the termination.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification Generally. Conergy shall indemnify and defend MEMC and its
directors, officers, employees, contractors and agents, from any liability
(including reasonable attorneys’ fees) for any Loss or injury to persons or
property which may result from Conergy’s breach of its representations,
warranties or covenants in this Agreement.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

5.2 Resolution of Disputes; Litigation.

(a) Prior to initiating any legal or other action or proceeding against the
other, the Parties shall attempt in good faith to resolve any controversy or
claim arising from or relating to this Agreement promptly by negotiations
between the respective representatives of the Parties. The disputing Party shall
give the other Party written notice of the dispute. Within twenty (20) days
after receipt of such notice, the receiving Party shall submit a written
response to the other Party. The notice and response shall include a statement
of the respective Party’s position and arguments supporting its position. The
representatives shall meet at a mutually acceptable time and place within thirty
(30) days after the date of the disputing Party’s notice and thereafter as often
as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. If the matter has not been resolved through
negotiation within sixty (60) days after the date of the disputing Party’s
notice, or if either Party will not meet with the other Party within thirty
(30) days after the date of the disputing Party’s notice, then either Party is
free to bring any legal action or proceeding, so long as such legal action or
proceeding complies with the provisions of Section 7.12 hereof. All deadlines
specified herein may be extended by mutual written agreement of the Parties.

(b) If no agreement can be reached between the Parties after good faith
negotiation above, either Conergy or MEMC may bring any legal action or
proceeding, so long as such legal action or proceeding complies with the
provisions of Section 7.12 hereof, unless the amount of the damage or loss is at
issue in a pending action or proceeding involving a third party claim, in which
event such action or proceeding shall not be commenced until such amount is
ascertained or both Parties agree to the action or proceeding.

(c) In the event that any suit or action is instituted to enforce any provision
in this Agreement, the prevailing Party in such dispute shall be entitled to
recover from the losing Party all fees, costs and expenses of enforcing any
right of such prevailing Party under or with respect to this Agreement,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

5.3 Time Limits. Any right to indemnification or other recovery under this
Article V shall only apply to Losses arising from claims with respect to which
the Indemnified Person shall have notified the Indemnifying Person in writing
within one (1) year of the occurrence of the facts giving rise to the underlying
claim; provided, however, that such obligations to indemnify and hold harmless
shall not terminate with respect to any Losses arising from claims as to which
the Indemnified Person shall have, before the expiration of the one (1) year
period, previously delivered a notice pursuant to Section 5.2 to the
Indemnifying Person.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

5.4 General Indemnification Provisions.

(a) The Indemnifying Party shall pay the Indemnified Party immediately available
funds on an as-incurred basis for any Losses for which the Indemnified Party is
entitled to indemnification hereunder. Any such indemnification payments shall
include interest at the rate of 5% per annum (computed on the basis of a 360-day
year) from the date any such Losses are suffered or sustained by the Indemnified
Party.

(b) If and to the extent that any provision of Section 5.1 is unenforceable for
any reason, each Party hereto agrees to make the maximum contribution to the
payment and satisfaction of any Losses as to which such Party would otherwise
have been responsible for indemnification which is permissible under applicable
Law.

(c) Each Indemnifying Party hereby waives (i) presentment, demand, protest,
notice of protest, notice of dishonor and notice of nonpayment; (ii) the right,
if any, to the benefit of, or to direct the application of, any security
hypothecated to Indemnified Party (if any), until all indemnification liability
of another Indemnifying Party to Indemnified Party, howsoever arising, shall
have been satisfied; (iii) the right to require the Indemnified Party to proceed
against another Indemnifying Party, or to pursue any other remedy in Indemnified
Party’s power (if any); and agrees that Indemnified Party may proceed against
Indemnifying Party directly and independently of any other Indemnifying Party,
and that any extension, forbearance, amendment, or acceptance, release or
substitution of security, or any impairment or suspension of Indemnified Party’s
remedies or rights against another Indemnifying Party or the cessation of the
liability for indemnification hereunder of another Indemnifying Party for any
reason other than full satisfaction of the indemnification obligation at issue,
shall not in anywise affect the liability of Indemnifying Party hereunder.

ARTICLE VI

CONFIDENTIAL INFORMATION

6.1 Confidential Information; Public Disclosure.

(a) MEMC agrees that it will not disclose to any third party the existence of or
the details of this Agreement and any trade secrets or other proprietary
information it obtains with respect to Conergy during or after the term of this
Agreement except as expressly permitted hereunder, and that it will treat all
such information as confidential and will use such information only for carrying
out the purposes of this Agreement; provided, however, that MEMC will not be
obligated to treat as confidential any information acquired by it that is either
known to the general public or to the industry, or known to, or in the
possession of, MEMC prior to disclosure by Conergy, that is disclosed as
required by Law, or that is independently developed by MEMC. The confidentiality
obligations of MEMC hereunder shall continue during the term of this Agreement
and for a period of ten (10) years after termination.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

(b) Conergy agrees that it will not disclose to any third party the existence of
or the details of this Agreement and any trade secrets or other proprietary
information it obtains with respect to MEMC during or after the term of this
Agreement except as expressly permitted hereunder, and that it will treat all
such information as confidential and will use such information only for carrying
out the purposes of this Agreement; provided, however, that Conergy will not be
obligated to treat as confidential any information acquired by it that is either
known to the general public or to the industry, or known to, or in the
possession of, Conergy prior to disclosure by MEMC, that is disclosed as
required by Law, or that is independently developed by Conergy. The
confidentiality obligations of Conergy hereunder shall continue during the term
of this Agreement and for a period of ten (10) years after termination.

(c) The Parties to this Agreement shall consult with each other as to the form,
substance and timing of any press release or other public disclosure related to
this Agreement or the transactions contemplated hereby and no such press release
or other public disclosure shall be made without the consent of the other Party
hereto, which consent shall not be unreasonably withheld or delayed; provided,
however, that the Parties may make such disclosure to the extent permitted above
or to the extent required by applicable Law, including the requirements of the
New York Stock Exchange or the United States Securities and Exchange Commission.

6.2 Equitable Relief. Notwithstanding any other provision of this Agreement, it
is understood and agreed that the remedy of indemnity payments pursuant to
Article V and other remedies at law may be inadequate in the case of any breach
of the covenants contained in this Article VI. Accordingly, either Party shall
be entitled to seek equitable relief, including the remedy of specific
performance, with respect to any breach or attempted breach of such covenants.

ARTICLE VII

GENERAL PROVISIONS

7.1 No Partnership. Nothing contained in this Agreement shall create or shall be
construed as creating a partnership, a joint venture or an agency relationship
between the Parties to this Agreement. The Parties agree to perform in
accordance with this Agreement only as independent contractors. Neither Party
has the right or authority to assume or create any obligations or
responsibilities, express or implied, on behalf of the other Party, and neither
Party may bind the other Party in any manner or thing whatsoever. Neither Party
shall be liable, except as expressly provided otherwise in this Agreement, for
any expenses, liabilities or other obligations incurred by the other.

7.2 Expenses. Each Party hereto shall bear its own fees and expenses with
respect to the transactions contemplated hereby.

7.3 Amendment. This Agreement may be amended, modified or supplemented only in
writing signed by MEMC and Conergy.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

7.4 Notices. Any notice, request, instruction or other document to be given or
delivered hereunder by a Party hereto shall be in writing and shall be deemed to
have been delivered, (a) when received if given in Person or by courier or a
courier service, or (b) on the date of transmission if sent by facsimile
transmission (receipt confirmed) on a Business Day during the normal business
hours of the intended recipient, and if not so sent on such a day and at such a
time, on the following Business Day:

If to MEMC, addressed as follows:

MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’Fallon)

P.O. Box 8

St. Peters, MO 63376

Attention: Chief Executive Officer

Tele: 636-474-5000

Fax: 636-474-5162

cc: MEMC General Counsel

If to Conergy, addressed as follows:

Conergy AG

Anckelmannsplatz 1

D 20537 Hamburg, Germany

Attention: Chief Executive Officer

Tele: +49 (0) 40 / 27 142-1000

Fax: +49 (0) 40 / 27 142-1100

or to such other individual or address as a Party hereto may designate for
itself by notice given as herein provided.

7.5 Waivers. Except as otherwise provided in Section 5.3, the failure of a Party
hereto at any time or times to require strict performance of any provision
hereof or claim damages with respect thereto shall in no manner affect its right
at a later time to enforce the same. No waiver by a Party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

7.6 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns;
provided, however, that, except with the written consent of the other Party, no
assignment of this Agreement or any rights or obligations hereunder, by
operation of Law or otherwise, may be made by either Party, other than to an at
least eighty percent (80%) owned Subsidiary of such Party (but no such
assignment shall relieve the assigning Party of its obligations hereunder), and
any assignment in contravention of this Section 7.6 shall be of no effect and
shall be void.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

7.7 Captions. Captions of Sections or Articles of this Agreement are included
for reference only, shall not be construed as part of this Agreement and shall
not be used to define, limit, extend or interpret the terms of this Agreement.

7.8 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

7.9 Entire Understanding; Conflicts. This Agreement sets forth the entire
agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby and supersedes any and all prior agreements,
arrangements and understandings, both written and oral, among the Parties
relating to the subject matter hereof.

7.10 Language. Each of MEMC and Conergy agree that the language used in this
Agreement is the language chosen by the Parties to express their mutual intent,
and that no rule of strict construction is to be applied against MEMC or
Conergy. Each of MEMC and Conergy and their respective counsel have reviewed and
negotiated the terms of this Agreement.

7.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal Laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.

7.12 Jurisdiction for Disputes. Subject to the provisions of Section 5.2 which
shall govern any claim for indemnification as discussed therein, each Party to
this Agreement hereby (a) agrees that any proceeding in connection with or
relating to this Agreement or any matters contemplated hereby may be brought by
either Party in a court of competent jurisdiction located within New York City,
New York, whether a state or federal court; (b) agrees that in connection with
any such proceeding, such Party shall consent and submit to personal
jurisdiction in any such court described in clause (a) of this Section 7.12 and
to service of process upon it in accordance with the rules and statutes
governing service of process; (c) agrees to waive to the full extent permitted
by Law any objection that it may now or hereafter have to the venue of any such
proceeding in any such court or that any such proceeding was brought in an
inconvenient forum; (d) agrees to service of process in any such proceeding by
mailing of copies thereof to such Party at its address set forth in Section 7.4;
(e) agrees that any service made as provided herein shall be effective and
binding service in every respect; and (f) agrees that nothing herein shall
affect the rights of either Party to effect service of process in any other
manner permitted by Law.

7.13 Cumulative Remedies. Each and every right and remedy under this Agreement
is cumulative with each and every other right and remedy in this Agreement or in
any other agreement between the Parties or under applicable Law.

7.14 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile and upon
such delivery the facsimile signature shall be deemed to have the

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

same effect as if the original signature had been delivered to the other
part(ies). The original signature copy shall be delivered to the other part(ies)
by express overnight delivery. The failure to deliver the original signature
copy and/or the nonreceipt of the original signature copy shall have no effect
upon the binding and enforceable nature of this Agreement.

[remainder of page intentionally left blank; signature page follows]

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

MEMC ELECTRONIC MATERIALS, INC.     CONERGY AG By:  

/s/ Nabeel Gareeb

    By:  

/s/ Hans-Martin Rüter

  Nabeel Gareeb       Hans-Martin Rüter   President and Chief Executive Officer
      Chief Executive Officer

SIGNATURE PAGE TO

SOLAR WAFER SUPPLY AGREEMENT



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment A – Specifications

[****]

 

A-4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment B – Yearly Target Quantities

[****]

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment B

[****]

 

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment C – Refundable Capacity Reservation Deposit Amounts; Letter of Credit
Amounts

[****]

 

C-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

 

Attachment D

[****]

 

D-1